DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Amendment filed December 03, 2020 is acknowledged. Claims 1 and 8 have been amended. Non-elected Invention and/or Species, Claims 2, 5-7 and 9-20 have been withdrawn from consideration. Claims 1-3 and 5-20 are pending.
Action on merits of claims 1, 3 and 8 follows.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Applicant Admitted Prior Art (AAPA) in view of WATANABE et al. (US Pub. No. 20090/0303371).
With respect to claim 1, AAPA teaches a solid-state imaging device as claimed including: 
a semiconductor substrate (21); 
a first photodiode (PD1) including: 
a first semiconductor region (37) of a first-electroconductive-type (p), on a first principal side of the semiconductor substrate (21), 
a second semiconductor region (32) of a second-electroconductive-type (n), within the semiconductor substrate (21), wherein the second semiconductor region (32) is adjacent to the first semiconductor region (37); and 

a second photodiode (PD2) including:
a fourth semiconductor region (36) of the first-electroconductive-type (p), on a second principal side of the semiconductor substrate (21), wherein 
the fourth semiconductor region (36) is configured to suppress dark current in the second photodiode (PD2), and
the second principal side is a light receiving side of the semiconductor substrate (21);                        
a fifth semiconductor region (34) of the second-electroconductive-type (n), within the semiconductor substrate (21) adjacent to the fourth semiconductor region (36); and
a sixth semiconductor region (33, upper) of the second-electroconductive-type (n), within the semiconductor substrate (21), wherein the sixth semiconductor region (33, upper) is between the fifth semiconductor region (34) and the third second semiconductor region (33, lower); and
the third semiconductor region (33, lower) of the first photodiode (PD1) and the sixth semiconductor region (33, upper) of the second photodiode (PD2) are connected at a center of the semiconductor substrate;
a gate electrode on the first principal side of the semiconductor substrate (21); 
a transfer transistor on the first principal side of the semiconductor substrate (21), wherein 
is configured to read out charges from the first photodiode (PD1) and second photodiode (PD2),  
a first impurity concentration of the fifth semiconductor region (34) at a first connection face between the fourth semiconductor region (36) and the fifth semiconductor region (34) is one of equal to or greater than a second impurity concentration of the sixth semiconductor region (33, upper) at a second connection face between the third semiconductor region (33, lower) and the sixth semiconductor region (33, upper);
a first insulating layer (gate dielectric) on the first principal side of the semiconductor substrate (21); 
a first pixel separation portion (p) in contact with the first insulating layer (gate dielectric); and 
a second pixel separation portion (p), wherein the first pixel separation portion (p) and the second pixel separation portion (p) are connected at the center of the semiconductor substrate (21), and the first pixel separation portion (p) and the second pixel separation portion (p) are adjacent to the transfer transistor. (See FIG. 3A-B).

Thus, AAPA is shown to teach all the features of the claim with the exception of explicitly disclosing the transfer transistor being a vertical-type transistor; and a second insulating layer on the second principal side of the semiconductor substrate. 
However, WATANABE teaches a solid-state imaging device including: 
a semiconductor substrate (1011); 
a vertical-type transfer transistor (Tr1) on the first principal side of the first semiconductor region (1011), wherein 
is configured to read out charges from the first photodiode (PD1) and second photodiode (PD2),
the vertical-type transistor (Tr1) does not overlap the first photodiode (PD1) and the second photodiode (PD2) in a plan view of the solid-state imaging device, and 
a first insulating layer (gate dielectric, 1044) on the first principal side of the semiconductor substrate (1011); 
a second insulating layer (planarization layer, not shown) on the second principal side of the semiconductor substrate (1011); 
a first pixel separation portion (1021) in contact with the first insulating layer (gate dielectric, 1044); and 
a second pixel separation portion (1021) in contact with the second insulating layer (not shown), wherein the first pixel separation portion and the second pixel separation portion (1021) are connected at the center of the semiconductor substrate (1011), and the first pixel separation portion and the second pixel separation portion (1021) are adjacent to the vertical-type transfer transistor (Tr1). (See FIG. 73).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the transfer transistor of AAPA utilizing the vertical-type transistor and the second insulating layer on the second principle surface as taught by WATANABE to increase the saturation charge amount and to provide a separation between the photodiode and the lens.  

Therefore, the limitations, third semiconductor region and sixth semiconductor region of said second-electroconductive-type, are met.
Regarding the “center of the semiconductor substrate”, the center of substrate 21 can be easily determined as a point within layer 33 that is equally divided the substrate 21.

    PNG
    media_image1.png
    419
    641
    media_image1.png
    Greyscale

Since the fourth semiconductor region 36 of AAPA having high concentration and formed on the second principal side, or light receiving side, of the imaging device, the limitation: configure to suppress dark current is met.
Moreover, the term “is configured to …” is the intended used or the function of the fourth semiconductor region as well as the transistor.      
With respect to claim 3, a third impurity concentration (n) of the third semiconductor region (33, lower) of AAPA is lower than a fourth impurity concentration (n+) of the second 

With respect to claim 8, AAPA teaches an electronic device substantially as claimed including:  
a solid-state imaging device (30) including: 
a semiconductor substrate (21);
an imaging unit that includes:
a first photodiodes (PD1) including:
a first semiconductor region (37) of a first-electroconductive-type (p), on a first principal side of the semiconductor substrate (21); 
a second semiconductor region (32) of a second-electroconductive-type (n), within the semiconductor substrate (21), wherein the second semiconductor region (32) is adjacent to the first semiconductor region (37); and 
a third semiconductor region (33, lower) of the second-electroconductive-type (n), within the semiconductor substrate (21), wherein the third semiconductor region (33, lower) is adjacent to the second semiconductor region (32); 
a second photodiode (PD2);
a fourth semiconductor region (36) of the first-electroconductive-type (p), on a second principal side of the semiconductor substrate (21); 
the fourth semiconductor region (36) is configured to suppress dark current in the second photodiode (PD2), and 

a fifth semiconductor region (34) of the second-electroconductive-type (n), within the semiconductor substrate (21) wherein the fifth semiconductor region (34) is adjacent to the fourth semiconductor region (36); and 
a sixth semiconductor region (33, upper) of the second-electroconductive-type (n), within the semiconductor substrate (21), wherein the sixth semiconductor region (33, upper) is between the fifth semiconductor region (34) and the third second semiconductor region (33, lower), and 
the third semiconductor region (33, lower) of the first photodiode (PD1) and the sixth semiconductor region (33, upper) of the second photodiode (PD2) are connected at a center of the semiconductor substrate; and
a gate electrode on the first principal side of the semiconductor substrate (21);  
a transfer transistor on the first principal side of the semiconductor substrate (21), wherein 
the transfer transistor is configured to read out charges from the first photodiode (PD1) and second photodiode (PD2),  
 a first impurity concentration of the fifth semiconductor region (34) at a first connection face between the fourth semiconductor region (36) and the fifth semiconductor region (34) is one of equal to or greater than a second impurity concentration of the sixth semiconductor region (33, upper) at a second connection face between the third semiconductor region (33, lower) and the sixth semiconductor region (33, upper); 

a first pixel separation portion (p) in contact with the first insulating layer (gate dielectric); and
a second pixel separation portion (p), wherein 
the first pixel separation portion (p) and the second pixel separation portion (p) are connected at the center of the semiconductor substrate (21), and 
the first pixel separation portion (p) and the second pixel separation portion (p) are adjacent to the transfer transistor;
an optical system (lens) configure to guide incident light into the imaging unit. (See FIG. 3A-B).

Thus, AAPA is shown to teach all the features of the claim with the exception of explicitly disclosing the transfer transistor being a vertical-type transistor; a second insulating layer on the second principal side of the semiconductor substrate; and a signal processing circuit.
Although AAPA does not disclose a signal processing circuit, however, it is obvious that a signal processing circuit is required to process the signal captured by the photoelectric conversion region.  

However, WATANABE teaches a solid-state imaging device including: 
a semiconductor substrate (1011); 
a vertical-type transfer transistor (Tr1) on the first principal side of the first semiconductor region (1011), wherein 
is configured to read out charges from the first photodiode (PD1) and second photodiode (PD2),
the vertical-type transistor (Tr1) does not overlap the first photodiode (PD1) and the second photodiode (PD2) in a plan view of the solid-state imaging device, and 
a first insulating layer (gate dielectric, 1044) on the first principal side of the semiconductor substrate (1011); 
a second insulating layer (planarization layer, not shown) on the second principal side of the semiconductor substrate (1011); 
a first pixel separation portion (1021) in contact with the first insulating layer (gate dielectric, 1044); and 
a second pixel separation portion (1021) in contact with the second insulating layer (planarization layer, not shown), wherein the first pixel separation portion and the second pixel separation portion (1021) are connected at the center of the semiconductor substrate (1011), and 
the first pixel separation portion and the second pixel separation portion (1021) are adjacent to the vertical-type transfer transistor (Tr1);
an optical system (3081) configured to guide incident light into the imaging unit; and
a signal processing circuit (3083) configured to process an output signal of the solid-state imaging device. (See FIGs. 73, 108).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the transfer transistor of AAPA utilizing the vertical-type transistor and the second insulating layer on the second principle surface as taught by 

Since the semiconductor region 33 is shared between the PD1 and PD2, thus the semiconductor region 33 can be determined as two portions, upper (sixth) and lower (third), of the same layer.
Therefore, the limitations, third semiconductor region and sixth semiconductor region of said second-electroconductive-type, are met.
Regarding the “center of the semiconductor substrate”, the center of substrate 21 can be easily determined as a point within layer 33 that is equally divided the substrate 21.
The similar also applies to the pixel separation portion.

    PNG
    media_image1.png
    419
    641
    media_image1.png
    Greyscale

Since the fourth semiconductor region 36 of AAPA having high concentration and formed on the second principal side, or light receiving side, of the imaging device, the limitation: configure to suppress dark current is met.
 pixel separation portion. 
Moreover, the term “is configured to …” is the intended used or the function of the fourth semiconductor region as well as the transistor.      

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829